                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


ESTATE OF KIRK ANTHONY                         Case No. CV-17-165-M-DLC
FOSTER, et al.,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

AMERICAN MARINE SVS GROUP
BENEFIT PLAN, et al.,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Defendants and against Plaintiffs in accordance with the Order issued on today's
 date.

        Dated this 20th day of December, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
